Case 18-01062-JDW         Doc 7    Filed 12/31/18 Entered 12/31/18 12:16:52          Desc Main
                                   Document      Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF MISSISSIPPI


NATASHA MICHELLE BOYLAND                                                          PLAINTIFF

VS.                                                                CAUSE NO.: 18-1062-JDW

MEMPHIS WEALTH BUILDERS, LLC                                                     DEFENDANT


                   MOTION TO DISMISS ADVERSARY PROCEEDING


       COMES NOW MEMPHIS WEALTH BUILDERS, LLC (hereinafter referred to as

“Defendant”), and files this Motion to Dismiss Adversary Proceeding and would show and state as

follows:

       1.      Natasha Boyland, on or about December 26, 2018, filed the instant Adversary

Proceeding seeking an Emergency Injunction alleging a violation of 11 USC 362.

       2.      The Property in question is located at 4414 Wrenwood Drive in Horn Lake,

Mississippi. Ms. Boyland purchased the property in July of 2005.

       3.      The Property was lawfully foreclosed upon September 6, 2018, more than one month

prior to Ms. Boyland’s bankruptcy filing. Memphis Wealth Builders, LLC purchased the property

that day. The Substitute Trustee’s Deed was entered October 2, 2018 memorializing the foreclosure

proceedings and the consideration for the purchase of the Property. A certified copy of the stamp

filed Deed is attached hereto as Exhibit “A”.

       4.      Ms. Boyland filed for Bankruptcy protection on or about October 12, 2018, after

being served with an eviction proceeding in DeSoto County Justice Court. The initial bankruptcy




                                            Page 1 of 3
Case 18-01062-JDW          Doc 7     Filed 12/31/18 Entered 12/31/18 12:16:52              Desc Main
                                     Document      Page 2 of 3


filing did not list Memphis Wealth Builders, LLC as a creditor. Ms. Boyland later added Memphis

Wealth Builders to the creditor matrix, but they do not list the company in their schedules and claim

they owe the company no money.

         5.     The instant adversary proceeding must be dismissed, as Bankruptcy Court does not

have jurisdiction of the property in question, it is not part of Ms. Boyland’s bankruptcy estate, and it

is not subject to the automatic stay. Ms. Boyland has no grounds for an injunction, as she has no

ownership interest in the property in question.

        6.      Memphis Wealth Builders, LLC requests the matter be dismissed with all costs being

assigned to Ms. Boyland. Memphis Wealth Builders, LLC further requests its attorney fees be paid

by Ms. Boyland.

                                        Respectfully Submitted,

                                        BRIDGFORTH, BUNTIN & EMERSON, PLLC
                                        Attorneys for Plaintiff


                                        BY: /s/ Adam B. Emerson
                                                Adam B. Emerson (MSB #102258)
                                                5293 Getwell Road
                                                Southaven, MS 38672
                                                Telephone: (662) 393-4450
                                                Email: adam@bbelawyers.com




                                             Page 2 of 3
Case 18-01062-JDW         Doc 7    Filed 12/31/18 Entered 12/31/18 12:16:52              Desc Main
                                   Document      Page 3 of 3


                                 CERTIFICATE OF SERVICE

       I, Adam B. Emerson, hereby certify that I have notified the following interested parties of the

Motion to Dismiss Adversary Proceeding filed by Memphis Wealth Builders, LLC, as reflected on the

foregoing notice by U.S. Mail, postage prepaid and/or to all interested parties and the Chapter 13

Trustee by electronic servicing this, the 31st day of December, 2018.

   ·   Jeffrey Levingston   jleving@bellsouth.net, MS01@ECFCBIS.com
   ·   U. S. Trustee USTPRegion05.AB.ECF@usdoj.gov
   ·   Natasha Michelle Boyland 4414 Wrenwood Drive, Horn Lake, MS 38637




                                              /s/ Adam B. Emerson
                                              Certifying Attorney




                                            Page 3 of 3
